Citation Nr: 0732457	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-38 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for disability due to 
Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1972 to February 
1974, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran is not currently diagnosed as having post-
traumatic stress disorder.

2.  The veteran is not currently diagnosed as having a 
disability related to Agent Orange exposure.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was neither caused in, 
presumed to have been caused in, nor worsened by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).

2.  A disability due to exposure to Agent Orange was neither 
caused in, presumed to have been caused in, nor worsened by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in May 2003 and October 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2006.  As such, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the May 2003 VCAA notice was given prior to the 
appealed AOJ decision, dated in June 2003.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In May 2007, the 
veteran did not appear for his scheduled Travel Board Hearing 
in Seattle, Washington.  The veteran has not requested that 
this hearing be rescheduled.  The Board notes that the RO 
reasonably attempted to notify the veteran of the hearing.  
The record reflects that two notice of hearing letters were 
sent to the veteran at his most recent address, and both 
letters were returned and marked as undeliverable.  
Additionally, VA used its resources to try and locate the 
veteran's current address without success.  

There is no credible evidence of an event, injury, or disease 
in service upon which a current disability may be based.  In 
fact, the veteran did not submit a statement identifying his 
post-traumatic stress disorder stressors, and he did not 
undergo an Agent Orange examination.  As such, the Board will 
not remand this case for a medical examination.  It appears 
that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
veteran's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  The Board now turns to the merits 
of the veteran's claim.  

The veteran seeks service connection for post-traumatic 
stress disorder and for a disability related to Agent Orange 
exposure.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  There must be 
competent evidence showing the following:  (1) the existence 
of a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and a disease or 
injury incurred or aggravated during service.  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Hickson v. West, 12 Vet. App. 247 (1999).

Post-traumatic stress disorder 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The diagnosis of a mental disorder must conform 
to the DSM-IV and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125(a).

The veteran does not contend, nor does the record reflect the 
veteran engaged in combat while serving in Republic of 
Vietnam.  The service medical records (SMRs) are silent as to 
any diagnosis of post-traumatic stress disorder.  In 
September 1973, the veteran twice sought in-service treatment 
for nervousness and insomnia.  He was diagnosed as having 
anxiety and treated with valium.  There is no discharge 
medical examination report associated with the veteran's 
claims file.  

The veteran's post-service treatment records do not reflect 
treatment for post-traumatic stress disorder or its related 
symptoms.  In May 2003, VA sent the veteran a stressor 
questionnaire to complete and return.  The veteran did not 
submit the questionnaire.

In a July 2003 VA treatment note, the veteran advised that he 
did not have depression, anxiety, hallucinations, suicidal or 
homicidal ideations, nor did he have a history of psychiatric 
hospitalizations.  

In a February 2004 letter from the veteran's "un-official 
veterans advocate," the advocate argued that it was improper 
for VA to issue a decision without providing the veteran with 
a post-traumatic stress disorder examination.  The advocate 
noted that "in [his] political opinion, [the veteran] 
suffers [from] ptsd, cancer from Agent Orange and 
depression."  He stated that the veteran should be scheduled 
for a post-traumatic stress disorder examination as soon as 
possible.

The veteran did not receive VA treatment for symptoms 
associated with post-traumatic stress disorder.  In April 
2004, the veteran requested a referral to VA's post-traumatic 
stress disorder clinic.  A May 2004 progress note reflected 
that the veteran did not attend his scheduled VA post-
traumatic stress disorder clinic orientation.  The VAMC was 
aware that the veteran was incarcerated at the time, and 
every attempt was made to have the veteran attend the 
evaluation while on furlough from jail.  The jail refused to 
allow the veteran furlough leave to attend the clinic.

In October 2004, VA again sent the veteran a post-traumatic 
stress disorder stressor questionnaire.  In October 2004, the 
veteran sent two requests for a time extension for submission 
of his post-traumatic stress disorder stressor evidence.  
Again in November 2004, the veteran requested another time 
extension for submission of evidence.  The veteran indicated 
that he was unable to gather this information due to his 
incarceration.  VA allowed this extension, and as of date, 
the veteran has not submitted any statement regarding his 
alleged in-service post-traumatic stress disorder stressors 
or his disability resulting from Agent Orange exposure.  

The veteran's post-incarceration VA treatment records do not 
indicate any complaints or diagnoses of post-traumatic stress 
disorder.  In a September 2004 cancellation note, the veteran 
had advised that he could not attend the rescheduled post-
traumatic stress disorder clinic orientation that he was 
scheduled to attend.  The post-traumatic stress disorder 
patient care line director indicated that once released from 
incarceration in October 2004, the veteran should call and 
reschedule his orientation.  There is no evidence of record 
indicating that the veteran rescheduled his post-traumatic 
stress disorder clinic orientation.  

The Board finds that the veteran is not currently diagnosed 
as having post-traumatic stress disorder.  As noted above, 
the veteran does not allege that he was in combat, nor does 
the record reflect that the veteran served in combat.  
Further, the veteran did not submit a post-traumatic stress 
disorder stressor questionnaire as twice requested by VA.  
Thus, there are no stressors capable of corroboration.  
Moreover, the veteran had an opportunity to reschedule his 
September 2004 orientation with the VA post-traumatic stress 
disorder clinic.  The Board notes that "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  

Although the Board appreciates the letter submitted by his 
unofficial advocate, he is incompetent to offer a medical 
opinion.  A layman is competent to report that as to which he 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He is not, however, competent to offer his 
medical opinion as to cause or etiology of the veteran's 
claimed disability, as there is no evidence of record that 
the advocate has specialized medical knowledge.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

There is no current diagnosis of post-traumatic stress 
disorder upon which the Board could grant service connection.  
Absent a disease or injury incurred during service or as a 
consequence of a service-connected disability, the basic 
compensation statutes cannot be satisfied.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  
Therefore, the veteran's claim for post-traumatic stress 
disorder is denied on a direct and presumptive basis.  

Disability due to Agent Orange exposure

The veteran also seeks service connection for a disability 
due to Agent Orange exposure.  The veteran does not define 
what disability/disabilities he has a result of Agent Orange 
exposure.  His claim was adjudicated in reference to skin 
disabilities resulting from exposure to herbicides, including 
Agent Orange.  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted 
by affirmative, though not necessarily conclusive, evidence 
to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. 
§ 3.307(d).   

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  

The veteran's service medical records are devoid of any 
reference to skin rashes or lipomas.  His post-service 
treatment records show diagnoses of dermatitis and eczema in 
March 2004.  At the same time, the veteran was assessed as 
having lipomas above his eyebrows.  In May 2006, the veteran 
underwent plastic surgery to have the lipomas removed, and in 
a July 2006 progress note, the advanced registered nurse 
practitioner indicated that the areas from which the lipomas 
were removed were well healed.  There is no suggestion in the 
medical record, however, that the veteran's current skin 
disorders began during service or as a consequence of 
exposure to Agent Orange.  Additionally, there is no evidence 
that the veteran is currently diagnosed as having a 
presumptive disease as listed at 38 C.F.R. § 3.309(e).  

Given the evidence as outlined above, the Board finds that 
the currently diagnosed dermatitis, eczema and lipomas did 
not begin during service or as a consequence of service.  
There was no evidence of any skin disorder during service or 
for over three decades following discharge from service and 
there is no medical evidence to support a finding that 
currently diagnosed disorders began as a result of service.  
As such, service connection must be denied on a direct basis.  
Because the previously mentioned skin disorders have not been 
scientifically associated with the exposure to herbicides 
such as Agent Orange, service connection must also be denied 
on a presumptive basis.  There is no evidence of any 
clinically diagnosed disabilities that were caused by, or 
presumed to have been caused by herbicide exposure.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for a disability due to Agent Orange 
exposure, to include skin disabilities, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


